United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                       REVISED FEBRUARY 24, 2006
                 IN THE UNITED STATES COURT OF APPEALS            January 20, 2006
                         FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                               No. 04-21005
                             Summary Calendar



         AHMAD YAZDCHI; HABIBOLLAH YAZDCHI; AND ABBAS YAZDCHI,

                                        Plaintiff-Appellants,

                                  versus

  GEICO; ALLSTATE INSURANCE; TRAVELERS INSURANCE COMPANY; STATE
FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; BAYOU CITY ACTION POOL,
      INC.; AND MATTHEW GRONER, D.B.A. MATTHEW AUTO SALES,

                                        Defendant-Appellants.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                          USDC No. H-04-1494
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Yazdchis, plaintiffs in this case, file an appeal from the

District Court’s dismissal for lack of subject-matter jurisdiction.

The plaintiffs are relatives of Ali Yazdchi, the owner of a

business     involved   in   selling   automobiles.   Ali    Yazdchi      was

prosecuted by the State of Texas for fraud based on reselling

salvaged or wrecked cars as new to consumers after disguising the

damage. Upon his release, Ali Yazdchi filed a suit against the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-21005
                                 -2-

defendants in state court alleging that they did not disclose the

true condition of various automobiles, causing him to unknowingly

commit the frauds for which he was prosecuted. The matter before us

is an identical suit filed by relatives of Mr. Yazdchi in federal

court, and Ali Yazdchi is not a plaintiff here.

     The District Court dismissed based on a failure to prove

federal subject matter jurisdiction. The only basis alleged by the

appellants is diversity jurisdiction. The Yazdchis claim to be

residents of Iran. Allegation of residency is insufficient - the

plaintiff   must   allege    citizenship   to   satisfy   diversity

requirements. Nadler v. American Motors Sales Corp., 764 F.2d 409,

413 (5th Cir. 1985). Additionally, the record shows that the

plaintiffs have represented that they are residents of Harris

County to other courts and are therefore domiciled in Texas. 28

U.S.C. § 1332. Because at least one of the defendants is also a

citizen of Texas, there is no diversity jurisdiction here. The

decision of the district court is AFFIRMED.